            Case 1:19-cv-00028-JM Document 1 Filed 04/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

                                            )
 TOMMY WINN,                                )                                  APR 1 5 2019
                                            )     Civil Action No. JAMES~~
       Plaintiff,                           )   1:19-cv-28-JM        By:_      ·       MACK, CLERK
                                            )                                                 DEPCL.ERJ(
 v.                                         )
                                            )
 LEXISNEXIS RISK                            )
 SOLUTIONS INC.                             )
                                            )
       Defendant.                           )
__________                                  )

                                         COMPLAINT

                               PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer against the

Defendant for violations of the Fair Credit Reporting Act (hereafter the "FCRA"), 15 U.S.C. § 1681

et seq., as amended.

                                JURISDICTION AND VENUE

       2.     Jurisdiction of this Court arises under 15 U.S.C. § 168lp, 28 U.S.C. §1331, 1337.

       3.     Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).

                                           PARTIES

       4.      Plaintiff Tommy Winn is an adult individual who resides in the State of Arkansas.

       5.      Defendant Lexis Nexis Risk Solutions, Inc. (hereafter "LexisNexis"), is a business

entity which regularly conducts business in the Eastern District of Arkansas and which has a

principal place of business located at 1000 Alderman Dr, Alpharetta, GA, 30005.




                                          This case assigned to Distrid Judge _     Moody
                                                                                     _ _ __
                                          and tor.,·;;::.~ ;.-/iT,ta Judge._Kearney
                                                                             _ _ _ _ _ _ __
                 Case 1:19-cv-00028-JM Document 1 Filed 04/15/19 Page 2 of 4



                                     FACTUAL ALLEGATIONS

       6.          Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff's credit history to third parties (hereafter the

"inaccurate information") from at least July 2018 through the present.

       7.          The inaccurate information includes, but is not limited to, an unsatisfied judgment

for $180,000, that in fact, was fully satisfied in June 2017.

       8.          The inaccurate information negatively reflects upon the Plaintiff, Plaintiff's credit

repayment history, Plaintiff's financial responsibility as a debtor and Plaintiff's credit worthiness.

       9.          Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate credit information and consumer credit reports that it has disseminated to

various persons and credit grantors, both known and unknown from at least July 2018 through the

present.

           10.     Plaintiff has applied for and has been denied various loans, extensions of consumer

credit and subjected to higher interest rates on multiple occasions. Plaintiff has been informed that

the basis and/or substantial factor for those denials and higher interest rates was the inaccurate

information that appears on Plaintiff's credit reports.

        11.        Plaintiff's credit reports have been obtained from Defendant by such third parties

from at least July 2018 through the present.

        12.        As a result of Defendant's conduct, Plaintiff has suffered actual damages in the

form of credit denial or loss of credit opportunity, credit defamation and emotional distress,

including anxiety, frustration, embarrassment and, humiliation.
              Case 1:19-cv-00028-JM Document 1 Filed 04/15/19 Page 3 of 4



        13.      At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of its agency or

employment, and under the direct supervision and control of the Defendant herein.

        14.      At all times pertinent hereto, the conduct of the Defendant as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of the Plaintiff herein.

                                              CLAIMS

                              COUNT ONE - Violations of the FCRA
                                   Plaintiffv. Lexis Nexis

        15.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        16.      At all times pertinent hereto, Lexis Nexis was a ''person" and a "consumer reporting

agency" as those terms are defined by 15 U.S.C. § 168la{b) and (t).

        17.      At all times pertinent hereto, the Plaintiff was a "consumer'' as that term is defined

by 15 U.S.C. § 1681a(c).

        18.      At all times pertinent hereto, the above-mentioned credit reports were "consumer

reports" as that term is defined by 15 U.S.C. § 1681a(d).

        19.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §16810, Lexis Nexis is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. § 168le{b).

        20.      The conduct of Lexis Nexis was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

that are outlined more fully above and, as a result, Defendant is liable to the Plaintiff for the full
             Case 1:19-cv-00028-JM Document 1 Filed 04/15/19 Page 4 of 4



amount of statutory, actual and punitive damages, along with the attorneys' fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

                                     JURY TRIAL DEMAND

       21.      Plaintiff demands trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment in Plaintiff's favor and damages against the

Defendant, based on the following requested relief:

             a) Actual damages;

             b) Statutory damages;

             c) Punitive damages;

             d) Costs and reasonable attorney's fees pursuant to 15 U.S.C.§§168ln and 16810; and

             e) Such other and further relief as may be necessary, just and proper.


                                                                Respectfully submitted,
                                                                TOMMYWINN

                                                         By:~
                                                                    Drrry .Stnith
                                                                 Attorney for Plaintiff

    Dated: April 11, 2019

    Larry P. Smith (Atty. No.: 6217162)
    SMITHMARCO, P.C.
    55 W. Monroe Street, Suite 1200
    Chicago, IL 60603
    Telephone: (312) 324-3532
    Facsimile: (888) 418-1277
    E-Mail:     lsmith@smithmarco.com
